Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group I: claims 1-11, in the “Response to Election / Restriction Filed - 06/13/2022”, withdrawal of non-elected claims 12-20 are acknowledged. This office action considers claims 1-20, in “Claims - 06/13/2022”, pending for prosecution, of which claims 12-20 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over van Meer et al. (US 20150364570 A1 – hereinafter van Meer) in view of Ando et al. (US 20170053915 A1 – hereinafter Ando).
	Regarding Claim 1, van Meer teaches a method of fabricating a P-type Field Effect Transistor (PFET) device using fully depleted silicon on insulator (FDSOI) technology (see the entire document; Figs. 3A-3J; specifically, [0027]-[0039], and as cited below), comprising: 
    PNG
    media_image1.png
    326
    552
    media_image1.png
    Greyscale

van Meer – Fig. 3H
forming a gate (220={220A, 220B, 227}; Fig. 3A; [0027]-[0028]) on a workpiece (210), the workpiece comprising a bulk region, a buried oxide layer and a channel layer ([0027] – “The substrate 210 may also have a silicon-on-insulator (SOI) configuration that includes a bulk silicon layer, a buried insulation layer and an active layer, wherein semiconductor devices are formed”); 
wherein the gate (220={220A, 220B, 227}) comprises a Hi- K/SiO2 bi-layer (220A –  [0028] - “The gate insulation layer 220A may be comprised of a variety of different materials, such as, for example, silicon dioxide, a so-called high-k (k greater than 10) insulation material”), a polysilicon layer (220B – “the gate electrode 220B may also be of a material such as polysilicon or amorphous silicon”) and a cap layer (227 – [0029] - “gate cap layer 227, e.g., silicon nitride”); 
implanting germanium ions into the channel layer in regions that are not beneath the gate to form SiGe stressors in the channel layer (Fig. 3B – [0030] – 230 - “an amorphization implant process 230 was performed to form amorphized regions 230A in the substrate 210 in the areas of the source/drain regions of the device 200” – that is, area not under the gate; “The amorphization implantation process 230 may be performed using a variety of elements, e.g., germanium, silicon, fluorine, etc. In one embodiment, the amorphization implant process 230 may be performed using germanium”; since Germanium is implanted on Silicon, result will be SiGe);
 performing a thermal treatment to recrystallize the SiGe stressors after the implanting ([0033] – “As shown in FIG. 3E, an anneal process 2240 (e.g., at least about 600° C. for a duration of about 10 minutes in an inert ambient (e.g., N.sub.2)) was performed on the device 200”); and 
growing raised source and drain regions on the SiGe stressors on both sides of the gate (Fig. 3H – 244 on either side of (220={220A, 220B, 227}) – [0036] – “This semiconductor material 244 will constitute an upper portion of the final raised source/drain regions of the transistor 200”).
But, van Meer as applied above does not expressly disclose a work function metal in the gate structure.
However, Ando teaches forming a work function metal work function layer 33a on a high-k gate dielectric layer 32a (Ando – Fig. 4. [0039] – “a first metal work function adjusting layer 33a that is present on the first high-k gate dielectric layer 32a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming a work function metal layer on a high-k dielectric layer as taught by Ando into van Meer.
An ordinary artisan would have been motivated to integrate Ando structure into van Meer structure in the manner set forth above for, at least, this integration will provide “with stoichiometric tuning to provide the appropriate work function adjustments for the n-type field effect transistor 100a and the p-type field effect transistor 100b” – Ando – [0059].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over van Meer in view of Ando and in further view of Olsen et al. (US 20170084456 A1 – hereinafter Olsen).
Regarding Claim 2, the combination of van Meer and Ando teaches claim 1 from which 2 depends.
But, the combination does not expressly disclose wherein the channel layer comprises Si-Ge and a concentration of germanium prior to the implanting is about 35%. 
However, it is well known in the art to have varying composition silicon and germanium in a Si-Ge channel layer as Olsen teaches a germanium concentration of about 1-75% atomic percent (Olsen – [0046 – “The germanium concentration is in the range from about 1 atomic percent to about 75 atomic percent of the SiGe compound (e.g., from about 50 atomic percent to about 70 atomic percent, about 65 atomic percent”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the channel layer comprises Si-Ge and a concentration of germanium prior to the implanting is about 35% as taught by Olsen into the combination of van Meer and Ando.
An ordinary artisan would have been motivated to integrate Olsen structure into the combination of van Meer and Ando structure in the manner set forth above for, at least, this integration will provide a varying concentration of germanium in a SiGe compound in order to have different characteristics of the channel as is well known in the art.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over van Meer in view of Ando and Olsen and in further view of Wurzer et al. (US 20010023116 A1 – hereinafter Wurzer).
Regarding Claim 3, the combination of van Meer, Ando and Olsen teaches claim 2 from which 3 depends.
But, the combination does not expressly disclose wherein the concentration of germanium in the SiGe stressors after implanting is greater than 40%.  
However, Wurzer teaches a concentration profile of germanium by varying the energy and direction of incidence of the implanted germanium ions (Wurzer – [0031] – “Moreover, concentration profiles can be controlled to the greatest possible extent according to form and position by varying the energy and direction of incidence of the implanted germanium ions”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the concentration of germanium in the SiGe stressors after implanting is greater than 40% as taught by Wurzer into the combination of van Meer, Ando and Olsen with having a concentration of 35% before the germanium implantation since additional germanium is grown due to implantation.
An ordinary artisan would have been motivated to integrate Wurzer structure into the combination of van Meer, Ando and Olsen structure in the manner set forth above for, at least, this integration will provide a varying concentration of germanium in a SiGe compound in order to have different characteristics of the channel as is well known in the art.
Regarding Claim 4, the combination of van Meer, Ando and Olsen teaches claim 2 from which 4 depends.
But, the combination does not expressly disclose wherein the concentration of germanium in the SiGe stressors after implanting is between than 45% and 60%.  
However, Wurzer teaches a concentration profile of germanium by varying the energy and direction of incidence of the implanted germanium ions (Wurzer – [0031] – “Moreover, concentration profiles can be controlled to the greatest possible extent according to form and position by varying the energy and direction of incidence of the implanted germanium ions”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the concentration of germanium in the SiGe stressors after implanting is between than 45% and 60% as taught by Wurzer into the combination of van Meer, Ando and Olsen with having a concentration of 35% before the germanium implantation since additional germanium is grown due to implantation.
An ordinary artisan would have been motivated to integrate Wurzer structure into the combination of van Meer, Ando and Olsen structure in the manner set forth above for, at least, this integration will provide a varying concentration of germanium in a SiGe compound in order to have different characteristics of the channel as is well known in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over van Meer in view of Ando and in further view of  Togo (US 20160204039 A1 – hereinafter Togo).
Regarding Claim 5, the combination of van Meer and Ando teaches claim 1 from which 5 depends.
But, the combination does not expressly disclose wherein the implanting is performed at a temperature between -50°C and -150 C.  
However, it is well known in the art to perform a germanium implantation at a temperature between -50°C and -150 C as is also taught by Togo (Togo – [0054] – “In this example, germanium may be implanted, for instance, employing an implantation dose of about 5e14 atom/cm.sup.2, with an implantation energy of about 12 to 30 keV, while the fluorine may be implanted, for instance, employing an implantation dose of about 5e14 to 2e25 atom/cm.sup.2, with an implantation energy of about 10 keV, at a temperature within a range of about −20° C. to −100° C”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the implanting is performed at a temperature between -50°C and -150 C as taught by Togo into the combination of van Meer and Ando.
An ordinary artisan would have been motivated to integrate Olsen structure into the combination of van Meer and Ando structure in the manner set forth above for, at least, this integration will provide a varying concentration of germanium in a SiGe compound in order to have different characteristics of the channel as is well known in the art.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over van Meer in view of Ando and in further view of Liu et al. (US 20200144064 A1 – hereinafter Liu).
Regarding Claim 6, the combination of van Meer and Ando teaches claim 1 from which 6 depends. van Meer also teaches forming spacers on both side of the gate before the implanting (van Meer – 226 spacers of Fig. 3B – [0030]) and growing raised source and drain regions (van Meer [0036] – “This semiconductor material 244 will constitute an upper portion of the final raised source/drain regions of the transistor 200”).
But, van Meer does not expressly disclose depositing an oxide layer on the workpiece after the spacers are formed and prior to the thermal treatment; and removing at least a portion of the oxide layer after the thermal treatment.
However, Liu teaches depositing an oxide layer on the workpiece prior to thermal treatment (Liu – oxide layer 20 in Fig. 1. [0008] – “pad oxide layer 20 is formed on the surface of the substrate 12”. “Next, an ion implantation process 22 is conducted to implant germanium ions into the substrate 12”) and removing the oxide after the thermal treatment (Liu – [0010] teaches annealing is performed and next oxide layer is removed as it taught in [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein depositing an oxide layer on the workpiece after the spacers are formed and prior to the thermal treatment; and removing at least a portion of the oxide layer after the thermal treatment as taught by Liu into the combination of van Meer and Ando.
An ordinary artisan would have been motivated to integrate Liu structure into the combination of van Meer and Ando structure in the manner set forth above for, at least, this integration will provide a fabricating process for a device as is well known in the art.
Regarding Claim 7, the combination of van Meer, Ando and Liu teaches claim 6 from which 7 depends.
But, van Meer does not expressly disclose wherein the oxide layer is deposited prior to the implanting.  
However, Liu teaches wherein the oxide layer is deposited prior to the implanting (Liu – oxide layer 20 in Fig. 1. [0008] – “pad oxide layer 20 is formed on the surface of the substrate 12”. “Next, an ion implantation process 22 is conducted to implant germanium ions into the substrate 12”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the oxide layer is deposited prior to the implanting as taught by Liu into the combination of van Meer and Ando.
An ordinary artisan would have been motivated to integrate Liu structure into the combination of van Meer and Ando structure in the manner set forth above for, at least, this integration will provide a fabricating process for a device as is well known in the art.
Regarding Claim 8, the combination of van Meer, Ando and Liu teaches claim 6 from which 8 depends.
But, van Meer does not expressly disclose wherein an entirety of the oxide layer is removed.  
However, Liu teaches the oxide layer is entirely removed (Liu – Fig. 4 shows oxide is layer 20 is removed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein an entirety of the oxide layer is removed as taught by Liu into the combination of van Meer and Ando.
An ordinary artisan would have been motivated to integrate Liu structure into the combination of van Meer and Ando structure in the manner set forth above for, at least, this integration will provide a fabricating process for a device as is well known in the art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over van Meer in view of Ando and Liu and in further view of Xu (US 20120292673 A1 – hereinafter Xu).
Regarding Claim 9, the combination of van Meer, Ando and Liu teaches claim 6 from which 9 depends.
But, van Meer does not expressly disclose wherein a portion of the oxide layer is removed and wherein a remaining portion of the oxide layer is disposed on a sidewall of the spacers, wherein the remaining portion is referred to as a partial oxide spacer, and the partial oxide spacer increases a distance between the raised source and drain regions and the gate.
However, Xu teaches wherein a portion of the oxide layer is removed and wherein a remaining portion of the oxide layer is disposed on a sidewall of the spacers (Xu – Fig. 2A shows oxide layer 110 – [0042]. Fig. 2F shows portion of 110 is removed and remaining portion 115 is between gate and the source/drain – see also – [0053]). Therefore, reaming 115 oxide increases a distance between the source/drain and the gate.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a portion of the oxide layer is removed and wherein a remaining portion of the oxide layer is disposed on a sidewall of the spacers, wherein the remaining portion is referred to as a partial oxide spacer, and the partial oxide spacer increases a distance between the raised source and drain regions and the gate as taught by Xu into the combination of van Meer, Ando and Liu.
An ordinary artisan would have been motivated to integrate Liu structure into the combination of van Meer, Ando and Liu structure in the manner set forth above for, at least, this integration will prevent impurities being diffused into the gate from the source/drain region as is well known in the art.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over van Meer in view of Ando and Liu and in further view of Akarvardar (US 9515088 B1 – hereinafter Akarvardar).
Regarding Claim 10, the combination of van Meer, Ando and Liu teaches claim 8 from which 10 depends.
But, van Meer does not expressly disclose wherein the portion of the oxide layer is removed using directional reactive ion etching.
However, it is well known in the art to etch/remove an oxide using a directional reactive ion etching as is also taught by Akarvardar (Akarvardar – “A conventional anisotropic etch step such as directional reactive ion etching, may be used to recess back and etch oxide layer 910” – C8 L15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the portion of the oxide layer is removed using directional reactive ion etching as taught by Akarvardar into the combination of van Meer, Ando and Liu.
An ordinary artisan would have been motivated to integrate Akarvardar structure into the combination of van Meer, Ando and Liu structure in the manner set forth above for, at least, this integration will provide a well-known etching process to remove an oxide.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over van Meer in view of Ando and in further view of Togo.
Regarding Claim 11, the combination of van Meer and Ando teaches claim 1 from which 11 depends.
But, the combination does not expressly disclose wherein the thermal treatment comprises a rapid temperature anneal or a laser anneal.
However, it is well known in the art to perform an annealing comprising a rapid temperature anneal or a laser anneal as is also taught by Togo (Togo – [0039] – “The high temperature annealing process may be performed using, for instance, a spike annealing, laser annealing, rapid thermal annealing (RTA), flash annealing or the like”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the thermal treatment comprises a rapid temperature anneal or a laser anneal as taught by Olsen into the combination of van Meer and Ando.
An ordinary artisan would have been motivated to integrate Olsen structure into the combination of van Meer and Ando structure in the manner set forth above for, at least, this integration will provide a well-known annealing process which well-known in the art in the fabrication of integrated circuits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898